1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Tel: 916-498-5700/Fax: 916-498-5710
6    Attorneys for
     OMAR AMEEN
7
8
                                    IN THE UNITED STATES DISTRICT COURT
9
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   IN THE MATTER OF THE                             )   Case No. 2:18-mj-152 EFB
     EXTRADITION OF OMAR                              )
12   ABDULSATTAR AMEEN TO THE                         )   STIPULATION RE: FILING OF DEFENSE
     REPUBLIC OF IRAQ,                                )   OPPOSITION NUNC PRO TUNC AND WITHOUT
13                                                    )   SEALING; [Proposed] ORDER

14                                                        Judge: Hon. Edmund F. Brennan
15
16              IT IS HEREBY STIPULATED by and between the parties hereto through their

17   respective counsel, Audrey Hemesath, Assistant United States Attorney, attorney for Plaintiff

18   United States of America, and Benjamin D. Galloway and Rachelle Barbour, of the Office of the

19   Federal Defender, attorneys for Omar Ameen, that the Defense’s January 25, 2019

20   OPPOSITION TO (1) GOVERNMENT’S REQUEST TO SEAL MOTION (filed December 13,

21   2018), (2) SEALING OF STATUS REPORT, AND (3) PROPOSED ORDER be filed in the

22   open record on ECF without sealing and nunc pro tunc to January 25, 2019.

23   //

24   //

25
26
27
28

          Stipulation Re: Filing and Proposed Order
1
            A proposed Order is attached.
2
     DATED: February 19, 2019                     Respectfully submitted,
3
4                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
5
                                                  /s/ Benjamin D. Galloway
6                                                 BENJAMIN D. GALLOWAY
                                                  Chief Assistant Federal Defender
7
                                                  Attorney for OMAR AMEEN
8
9                                                 MCGREGOR SCOTT
     Dated: February 19, 2019                     United States Attorney
10
                                                  /s/ Audrey Hemesath
11
                                                  ________________________________
12                                                AUDREY HEMESATH
                                                  Assistant United States Attorney
13                                                Attorney for Plaintiff
14
15
                                                  ORDER
16
            IT IS SO ORDERED. Defense counsel are directed to forward a copy of their January
17
     25, 2019 opposition brief to Jeremy Donati, Operations Supervisor, at
18
19   jdonati@caed.uscourts.gov. The Clerk is directed to file that opposition on the public docket,

20   without sealing, nunc pro tunc to January 25, 2019.
21
22
     Dated: February 20, 2019                     __________________________________
23                                                HON. EDMUND F. BRENNAN
                                                  United States Magistrate Judge
24
25
26
27
28

      Stipulation Re: Filing and Proposed Order
